Case: 14-7118    Document: 9      Page: 1   Filed: 10/29/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     LOUIS CLAY,
                   Claimant-Appellant,

                            v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee.
             ______________________

                       2014-7118
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-1678, Judge Robert N. Davis.
                ______________________

                     ON MOTION
                 ______________________
                       ORDER
    Louis Clay moves for this court to accept his corrected
informal brief out of time which the court also construes
as a request to accept his brief tendered on September 2,
2014 (“original brief”) for filing as a supplement to his
corrected brief.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 14-7118    Document: 9     Page: 2    Filed: 10/29/2014



2                                          CLAY   v. MCDONALD



     (1) The motion is granted. Clay’s original and correct-
ed briefs (Docket Entry Nos. 5 and 7) are accepted for
filing.
    (2) The Secretary of Veterans Affairs shall calculate
the due date for his brief from the date of filing of this
order.
                                    FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court


s30